United States Court of Appeals
                      For the First Circuit


No. 12-1842

                          UNITED STATES,

                            Appellee,

                                v.

                        RONALD J. STRONG,

                      Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MAINE

         [Hon. James R. Muirhead, U.S. Magistrate Judge]
          [Hon. Joseph N. Laplante, U.S. District Judge]



                              Before

                        Lynch, Chief Judge,
              Torruella and Kayatta, Circuit Judges.



     Katherine C. Essington for appellant.
     Craig M. Wolff, Assistant United States Attorney, with whom
Thomas E. Delahanty II, United States Attorney, was on brief, for
appellee.



                          July 19, 2013
             LYNCH, Chief Judge.    This is an appeal from a criminal

misdemeanor conviction of a defendant convicted of badly soiling a

courthouse bathroom.      Following a bench trial, a United States

magistrate judge found the defendant, Ronald Strong, guilty of

willfully damaging federal property, 41 C.F.R. § 102-74.380(b),

creating a hazard on federal property, id. § 102-74.380(d), and

creating a nuisance on federal property, id. § 102-74.390(a).               He

was sentenced to seven days in jail. The defendant appealed to the

district court, which, in a comprehensive oral decision, affirmed

the conviction.

             Strong argues on appeal that his conviction must be

reversed because the regulations he was charged with violating had

not been posted outside the courthouse entrance but, rather, inside

at the clerk's office.     He argues the outside posting was required

by statute, 40 U.S.C. § 1315(c)(1), and by a General Services

Administration (GSA) regulation, 41 C.F.R. § 102-74.365.              He then

links   non-compliance     with    the    regulation    to   the     criminal

prohibitions, arguing that no crime is committed absent outside

posting.     He also challenges the sufficiency of the evidence as to

the mental state required for his conviction.           We affirm.

             Strong is wrong on all points.            The statute merely

requires posting of the regulations he violated in a conspicuous

place   on    the   property.      They   were   so    posted:     they   were

conspicuously located on the wall next to the clerk's office door.


                                    -2-
Strong had passed by those regulations a number of times and so

notice was plainly posted as to him.         While it is true that a GSA

regulation both directed occupant agencies to post notice about the

rules governing the building and then specified that the notice

should be at each public entrance, nothing in the regulation says

that imperfect compliance with the exterior posting requirement

nullifies   a   conviction   for   violating    the    prohibition.       The

Secretary certainly has not said that those who violate the

criminal regulations get a free pass because of a bureaucratic mix-

up.   The record is also more than sufficient to establish that

Strong had the intent needed for conviction.

                                     I.

            In evaluating a claim that the evidence was insufficient

to support a conviction, we consider "the facts in the light most

favorable to the verdict."     United States v. Poulin, 631 F.3d 17,

18 (1st Cir. 2011).

            The events in this case took place at the Edward T.

Gignoux U.S. Courthouse in Portland, Maine on May 24, 2011.               The

substantive criminal regulations Strong was charged with violating

were posted on a wall immediately to the right of the entrance to

the   clerk's   office,   although    they    were    not   posted   at   the

courthouse's front entrance.       The plaque containing the notice was

framed and in bold letters was entitled "Rules and Regulations

Governing Conduct on Federal Property." Moreover, at the bottom of


                                     -3-
the plaque the word "WARNING" in bold, all-capital letters and

large font appeared.       Anyone entering the clerk's office would

necessarily pass within inches of the posted regulations.             Strong

had passed by the regulations on many occasions when he had come to

the clerk's office to file documents in a civil case.         He had hand-

filed numerous documents with the district court between October

2010 and April 2011. Strong stipulated to the fact of these visits

to the clerk's office before April 2011.

             On May 24, 2011, Strong arrived at the courthouse around

11:30 a.m.    As he was about to pass through the metal detector near

the   entrance,   Strong   told   the   court   security   officer    (CSO),

Franklin Holcomb, that he needed to use the bathroom.                Holcomb

responded that Strong could do so as soon as he was screened.            As

Strong passed through the metal detector, Strong told Holcomb that

he was defecating in his pants.         Holcomb then escorted Strong to

the first floor men's room, which was about seventy-five feet away.

Holcomb remained outside the restroom door until two Deputy U.S.

Marshals arrived.      They arrived under a previously established

protocol as to Strong, implemented because there was an ongoing

improper communication case involving Strong and a court employee.

When Strong left the bathroom five or ten minutes later, the

deputies escorted him to the clerk's office.         Strong said nothing

about the condition of the restroom to the deputies. Walking again

past the notice of the regulations outside the clerk's office,


                                    -4-
Strong left the courthouse five or ten minutes after that without

any further incident.

          No one used that men's restroom for approximately fifteen

minutes after Strong left the courthouse.       At that point, a male

law enforcement officer went to use it, but could not because of

its condition.    The officer told one of the CSOs that someone had

soiled the first floor men's room and asked for the CSOs to summon

a cleaning person, which the CSOs did.

          The supervisor of the courthouse's cleaning company,

Christina Mason, arrived to clean the restroom after receiving a

call requesting that it be cleaned.       She smelled feces from the

hallway, and when she opened the door she could not enter the

restroom because feces were on the floor where one would need to

step to get inside.     The restroom was unusable because it was so

soiled. She saw that seventy-five percent of the floor was covered

in feces, in chunks.      She also saw feces smeared in spots on

several walls in different areas.      In fact, some of the feces were

smeared more than two feet up on the walls.     Feces were smeared on

the paper towel and toilet paper dispensers, on the toilet paper

itself, and on part of the toilet seat and the left side of the

toilet bowl.     There was also urine in the toilet, which had not

been flushed; no feces were inside the liquid in the bowl.      Mason

testified that the feces were not only all over the bathroom but

were "smear[ed] in spots," and not splattered. Strong's plaid blue


                                 -5-
boxers, which were covered in feces, were found by Mason draped

over the wastebasket where Strong admits he placed them because

they were "destroyed."

             The state of the bathroom was so bad that Mason, who had

fourteen years' experience at the courthouse and training in

cleaning up bodily substances, was initially at a loss for how to

clean the restroom. She devised a plan and first used paper towels

and disinfectant to remove the feces from the floor.              She then

cleaned the restroom three times with a bleach and water solution,

and discarded the soiled underpants, the potentially soiled rug

that had been outside the restroom, and the clothes she had been

wearing using a biohazard bag.

             On May 27, 2011, the government charged Strong in a

three-count misdemeanor information with willfully damaging federal

property, in violation of 41 C.F.R. § 102-74.380(b), creating a

hazard on federal property, in violation of 41 C.F.R. § 102-

74.380(d),    and   creating   a   nuisance   on    federal   property,   in

violation of 41 C.F.R. § 102-74.390(a).            Strong pled not guilty.

On September 7, 2011, Strong's counsel filed a motion to dismiss,

arguing that compliance with 41 C.F.R. § 102-74.365, which requires

posting of notice of the regulations Strong was convicted under at

the building entrance, was a prerequisite to prosecution and that

the government had failed to meet that requirement.           We detail the




                                    -6-
argument below.          Suffice it to say the magistrate judge (from New

Hampshire) denied Strong's motion.

                 At trial, CSO Holcomb, Deputy U.S. Marshal Sean Joyce,

and cleaning supervisor Christina Mason testified as to the facts

previously described.1 The defendant offered his own testimony and

that       of   Deputy   Clerk   Robert   Allen.   Strong's   testimony   was

essentially that he had an accident and he had done nothing more

than try to clean himself up in the restroom.            He also testified

that he did not notice the feces on the wall or the extent to which

feces covered the floor.             As to Mason's contrary description,

Strong accused Mason of lying in her testimony about the condition

of the restroom.         The magistrate judge found Mason to be credible

and made no determination about Strong's credibility.

                 The magistrate judge found Strong guilty on all three

counts.         The court stated:

                 I find that Miss Mason is sufficiently
                 credible   to   establish   guilt   beyond   a
                 reasonable doubt with respect to each of the
                 three counts.
                        The defendant may very well have
                 accidentally put some on the floor or on the
                 walls as he tried to clean up, but it was
                 smeared over 75 percent of the floor, on two
                 walls at several different locations, and that
                 indicates to me that in fact it was a willful
                 act. He also did not report it to anybody,


       1
       The defendant moved for a judgment of acquittal after the
close of the government's case on the ground that the government
failed to show any intent. The court denied the motion, with one
exception not relevant here. The defendant did not make a renewed
motion for judgment of acquittal after the close of his own case.

                                          -7-
          which you would think one who had an accident
          might say I've had an accident. So I find him
          guilty on each of the three counts.

          The defendant appealed his conviction to the district

court,2 Fed. R. Crim. P. 58(g)(2)(B), which affirmed.

                               II.

                              Notice

          We first treat the issue of notice. Strong has admitted,

as he must, that he knew that it would be wrong to spread feces

around a bathroom, especially a public bathroom.   He did not need

notice posted on a wall to tell him that.   His defense is that he

did not do so, or at least did not do so intentionally, and even if

he did, his conviction must fall because there was a violation of

legal notice requirements.    Strong argues that posting at the

entrance of the building is a prerequisite for prosecution and that

even if he had notice from an indoor posting of the plaque, that

was not sufficient.

          We review statutory and regulatory interpretations de

novo. United States v. McFarland, 445 F.3d 29, 31 (1st Cir. 2006).

Strong's argument is that the language of 40 U.S.C. § 1315(c)(1)

and 41 C.F.R. § 102-74.365 supports his claim that posting at the

entrance was a prerequisite for his prosecution.        Neither the



     2
       Strong claimed, inter alia, that the magistrate judge erred
in denying his motion to dismiss for inadequate notice. He did not
make a sufficiency of the evidence claim, as he does in this
appeal.

                               -8-
enabling statute nor the regulation conditioned Strong's conviction

on there being a posting of the substantive criminal regulations at

the building entrance.

A.            The Statute's Conspicuous Posting Requirement Was Met

              We begin with the statute, which states:

              The Secretary, in consultation with the
              Administrator    of   General   Services, may
              prescribe regulations necessary for the
              protection and administration of property
              owned or occupied by the Federal Government
              and persons on the property. The regulations
              may include reasonable penalties, within the
              limits prescribed in paragraph (2), for
              violations    of    the   regulations.    The
              regulations shall be posted and remain posted
              in a conspicuous place on the property.

40   U.S.C.    §   1315(c)(1)   (emphasis   added).   The   statute   both

authorizes the Secretary to come up with substantive rules needed

for the protection and administration of the property and to post

them.   The statute only requires conspicuous posting, not posting

at the entrance.       It also does not require actual notice.         For

Strong, and for people going to the clerk's office, as Strong

repeatedly did, notice was clearly posted conspicuously in full

compliance with the statute.       The framed posting was right at the

entrance to the clerk's office at eye level and contained the word

"WARNING" in large font and bold, all-capital letters at the

bottom.   All members of the public entering the building to go the

clerk's office have to pass directly in front of the notice




                                    -9-
immediately upon leaving the entrance vestibule after going through

security.

            Nonetheless, Strong claims United States v. Bichsel, 395

F.3d 1053 (9th Cir. 2005), supports his argument.      It does not.

Bichsel, a Jesuit priest, chained himself to courthouse doors to

protest a war. The regulations were posted inside the building and

so were not within his view, raising the issue of whether the

notice was conspicuous.     Id. at 1054.     Nonetheless, the Ninth

Circuit affirmed his conviction because he received actual notice

of the regulations.     Bichsel did not decide whether conspicuous

notice is a required element for a conviction pursuant to a

regulation promulgated under § 1315.       It only held that actual

notice was sufficient.     Bichsel, 395 F.3d at 1056-57; see also

United States v. Irby, 269 F. App'x 246, 249 (4th Cir. 2008) (per

curiam) ("[W]hen Congress wishes to make posting an element of an

offense, it is well aware of how to do so.").    The notice here was

in fact "conspicuously" posted for anyone going to the clerk's

office, as this defendant had done many times.3


     3
        Strong argues that we must interpret the applicable
statutory language in light of an older version of the statute.
The older statutory language enabled the agency to promulgate rules
and regulations with reasonable penalties "Provided, [t]hat" the
regulations were posted and kept posted in a conspicuous place on
the property.    40 U.S.C. § 318a (2002).     The "provided that"
language has been dropped in the version at issue. That language
is relevant, Strong claims, because the legislative history says
that the amending legislation "makes no substantive change in
existing law and may not be construed as making a substantive
change in existing law."       Pub. L. No. 107-217, subtit. V,

                                -10-
           Contrary to the dissent's claim, our conclusion that the

posting was conspicuous for someone in Strong's position is not at

odds with Bichsel or United States v. Strakoff, 719 F.2d 1307 (5th

Cir. 1983).      The dissent adopts as a definition of "conspicuous

place,"   "one    which   is   reasonably   calculated   to   impart   the

information in question," Strakoff, 719 F.2d at 1309 (quoting

Black's Law Dictionary 382 (rev. 5th ed. 1979)). It then concludes

that this requires posting outside the building entrance, but the

statute says no such thing and provides no basis for adoption of a

per se rule. Here, the posting was conspicuous. This case differs

from Strakoff and Bichsel because in those cases the posting could

not have reasonably imparted the information to those specific

defendants concerning their violations on the facts of those cases.

Here, it could have.

           In Strakoff, where the older version of the statute was

at issue, the defendant was charged with bringing a firearm into

the courthouse in violation of a GSA regulation. 719 F.2d at 1308.

The court held that an individual could not be prosecuted for

entering a federal courthouse with a firearm where the regulations


§ 5(b)(1), 116 Stat. 1062, 1303 (2002). That does not tell us, of
course, what Congress understood the existing law to be. Strong
argues that we must adhere to a rule that proper posting is an
element of the substantive offense. United States v. Strakoff, 719
F.2d 1307, 1309-10 (5th Cir. 1983). He says proper posting can
only be outside posting. The dissent also claims posting must be
at the entrance to be sufficiently conspicuous to constitute proper
posting. As discussed in the text, that is not true and Strakoff
is distinguishable from this case.

                                   -11-
were not posted at the entrance before the security screening, but

rather at other places inside the courthouse. Id. at 1309-10. The

Fifth Circuit reasoned that any person carrying a firearm would

necessarily violate the regulation before being able to obtain the

relevant information. Id. at 1310 (emphasizing that "just entering

the Courthouse with a gun is illegal"). That certainly was not the

case here4 because Strong had many opportunities to see the posting

before he violated the regulations. And, contrary to the dissent's

implication, Strakoff did not create a bright line rule that for

all offenses and for any prosecution posting must be provided at

the   entrance   to   be   conspicuous.5     Indeed,   the   Fifth   Circuit

specifically stated that the notice was "not posted in places

reasonably calculated to impart the prohibitions of that section,"

referring to the gun prohibition.          Id. (emphasis added).

            Likewise Bichsel does not create a rule that under the

statute conspicuous posting must be outside the entrance of the

building.    To the contrary, in its analysis of the conspicuous

posting question the Ninth Circuit focused on whether the posting

was reasonably calculated to impart information to Father Bichsel



      4
        In addition, possessing a gun properly registered in one's
name on entrance to a federal building is unlike the situation
here, where everyone knows smearing feces in a bathroom used by
others is wrong.
      5
       The court also stated that the notice "could arguably be
conspicuous . . . to those visitors leaving the Courthouse,"
because one posting was at an exit. Strakoff, 719 F.2d at 1310.

                                   -12-
himself.    For example, the court stated "Father Bichsel . . . had

no way of seeing the posted notice," and that the posting was not

"reasonably calculated to impart notice to Father Bichsel or a

similarly situated individual."    Bichsel, 395 F.3d at 1056.     As we

have discussed, with respect to Strong or similarly situated

individuals going to the clerk's office, the posting here was

conspicuous.

B.          The Regulation Does Not Make Posting a Prerequisite for
            Prosecution

            That means Strong's argument must rest on the regulation.

We turn to the language of the posting regulation, United States v.

Tobin, 480 F.3d 53, 56 (1st Cir. 2007), on which Strong bases his

argument:

            The rules in this subpart apply to all
            property under the authority of GSA and to all
            persons entering in or on such property. Each
            occupant agency shall be responsible for the
            observance of these rules and regulations.
            Federal agencies must post the notice in the
            Appendix to this part at each public entrance
            to each Federal facility.

41 C.F.R. § 102-74.365.

            Strong reads into the substantive regulations a non-

existent limitation on enforcement of the substantive crimes from

this separate regulation in 41 C.F.R. § 102-74.365.

            The regulation first says that the "rules in this subpart

apply to all property under the authority of GSA and to all persons

entering in or on such property."       Id.   This works against Strong


                                 -13-
and makes clear that the prohibitions did apply to Strong. Second,

the regulation says the occupant agencies are responsible for

observance of the regulations.    Third, it directs the agencies to

post the notice at each public entrance.   Id.   The regulation does

not state that the regulations will not apply if they are not

posted at each entrance and it contains no other limiting language

on the applicability of the substantive regulations.       Strong's

reading finds no support in the language or structure of the

regulation.

          It is also contrary to judicial construction of parallel

regulations and statutes.     For example, 38 C.F.R. § 1.218(a)6

contains a clause mandating the posting of applicable regulations

at VA facilities.   The Fourth Circuit interpreted it and 38 U.S.C.

§ 901(d)7 in United States v. Irby, 269 F. App'x 246.   In Irby, the

Fourth Circuit held that a defendant making an argument almost



     6
        The language of that Veterans Affairs (VA) posting
regulation reads:
     Pursuant to 38 U.S.C. [§] 901, the following rules and
     regulations apply at all property under the charge and
     control of VA . . . and to all persons entering in or on
     such property. The head of the facility is charged with
     the responsibility for the enforcement of these rules and
     regulations and shall cause these rules and regulations
     to be posted in a conspicuous place on the property.
38 C.F.R. § 1.218(a).
     7
       The statute reads: "The rules prescribed under subsection
(a) [requiring the Secretary to promulgate regulations], together
with the penalties for violations of such rules, shall be posted
conspicuously on property to which they apply."        38 U.S.C.
§ 901(d).

                                 -14-
identical      to   Strong's      was    reading   the   language    "precisely

backwards," because the language states that the rules do apply to

all persons on the property and then requires posting. Id. at 248.

The application of the rules was not preconditioned on conspicuous

posting, just as the regulatory language here did not precondition

application of the rules on posting at an entrance.

              As the Irby court noted, the posting requirement was

found both in a different subsection of the regulation than that

which described the substantive offense and a different subsection

of the statute than that which gave the Secretary authority to

promulgate regulations.          Id.    The posting requirement relevant in

this   case    is   found   in    an    entirely   different    section   of   the

regulations, § 102-74.365, than the offenses for which Strong was

charged and convicted, §§ 102-74.380(b) & (d), 102-74.390(a).

              Moreover, it would be strange if the reading Strong

advances was intended.           Under Strong's reading, if a building had

multiple entrances and at all but one the posting was placed, an

individual could avoid prosecution for committing a substantive

offense even if he passed through one of the entrances with the

posting.      That could not have been intended.               The same is true

here, where the regulation was imperfectly followed, but in a

manner with no material, adverse impact on the defendant, since

notice was posted in compliance with the statute and the defendant

passed by the notice on a number of occasions.            We see no reason to


                                         -15-
craft and use the extreme device of precluding conviction in order

to better police the Secretary's instructions to building managers.

That would be contrary to the intent of both Congress and the

Secretary.8

                                       III.

                        Sufficiency of the Evidence

            Strong also argues that there is insufficient evidence to

convict him of the three substantive offenses because he did not

have the requisite intent; rather, he accidentally damaged the

restroom, created a hazard, and created a nuisance. The magistrate

judge required the government to show that Strong knowingly created

a hazard and nuisance and willfully damaged the restroom. Although

Strong's appeal was initially framed as a challenge to the intent

required,     his   reply    brief    clarifies      that   the   district   court

"correctly found that . . . Mr. Strong's conduct ha[d] to be

voluntary."         Strong   argues    not    that   the    legal   standard   was

incorrect, but that the evidence did not suffice to show that the

conduct was voluntary or intentional. At its core, his argument is

that to support his convictions his conduct in damaging the

restroom and "in creating the hazard or nuisance cannot have been



     8
       We decline to engage in an "implied actual notice" analysis,
as in the decisions below, at least in part because we do not know
what it means or is intended to mean.        Here, the notice was
sufficiently conspicuous, there are no due process concerns, and
the statute itself does not require "actual" knowledge, though
actual knowledge is plainly an adequate substitute.

                                       -16-
accidental."   The magistrate judge, however, found as a factual

matter that Strong's actions were willful.9

          His claim of error regarding the sufficiency of the

evidence is unpreserved.   As a consequence, we review the evidence

to determine if there is a "clear and gross injustice."     United

States v. Hicks, 575 F.3d 130, 139 (1st Cir. 2009) (quoting United

States v. Gobbi, 471 F.3d 302, 309 (1st Cir. 2006)) (internal

quotation mark omitted); see also United States v. Concemi, 957

F.2d 942, 950 (1st Cir. 1992).   For the following reasons, we find

no such injustice here.




     9
       The dissent argues, sua sponte, that the magistrate judge
erred in initially using a "knowingly" mens rea for the two
offenses of creating a hazard and creating a nuisance, neither of
which contains an explicit mens rea requirement in the regulatory
text. The third offense, damaging federal property, explicitly
contains a willful mental state. The record shows, however, that
after trial the magistrate used "willfulness" and made findings
that Strong's actions were "willful" -- which is the standard
Strong adopts -- making the argument over the proper standard
irrelevant.
     Additionally, Strong does not argue, on appeal, that there was
legal error as to the standard used, but solely that the evidence
was insufficient.    In his opening brief, he argued that the
evidence was insufficient to prove that he acted willfully. And,
in his reply brief Strong states: "The magistrate correctly found
that in order to be convicted, Mr. Strong's conduct had to be
voluntary.   Black's law dictionary [sic] defines 'willful' as
'voluntary' or 'intentional'" (emphasis added). The reply brief
goes on to concede that the government's showing was satisfied if
"his conduct in creating the hazard or nuisance [was not]
accidental." Strong's argument is different than the dissent's.
The evidence is sufficient for a rational trier of fact to conclude
that Strong did not accidentally smear feces in the bathroom.

                                 -17-
          Mason testified that Strong's feces covered over seventy-

five percent of the floor,10 was on at least two walls, was on the

left side of the toilet seat and bowl, and was near the paper towel

and toilet paper dispensers, and that Strong's feces-covered boxers

were draped over the waste basket.           Importantly, Mason (the

supervisor of the cleaning service) testified that in her opinion

the feces were smeared and not splattered as they might have been

had they been accidentally distributed.

          Strong took the stand and testified on his own behalf.

He accused Mason of lying about the condition of the bathroom.          He

argued that he had created the mess, accidentally, while merely

trying to clean himself up in the bathroom.

          After   observing   and    listening   to   these   two   crucial

witnesses, the magistrate judge found Mason to be credible and

credited her testimony over Strong's.        Even when a challenge to

such a determination is preserved, a factfinder's determination of

credibility is subject to clear error review.           See Mitchell v.

United States, 141 F.3d 8, 17 (1st Cir. 1998).        We find none here.




     10
        The dissent argues this fact is not material because the
bathroom is small and not one meant for multiple users. Exhibit 10
is a photo of the clean bathroom, and supports the finding that the
bathroom was large enough for someone to move around in without
smearing to that extent; the extent of the smearing meant it could
not have been accidental. Importantly, the magistrate judge that
found the extent of the feces coverage to be highly relevant was in
fact able to view the restroom.

                                    -18-
           It is also relevant that the defendant did not report the

state of the bathroom to anyone.          It would have been easy for him

to inform the two deputies waiting for him outside of the bathroom

or the person with whom he spoke in the clerk's office.                 And, at

the time, Strong had twice lost on a social security case in the

district court; the case had been dismissed, and his motion for

reconsideration had been denied.

           The dissent finds that the evidence supports Strong's

defense that the only reasonable inference is that "leftover feces

were the result of an accident."              In so doing, the dissent views

the facts anew in a favorable light to the defendant, whose

testimony it repeats, rather than in the light most favorable to

the   verdict,   as   required    on    appeal.      An   appellate    court   is

forbidden to do that.         See United States v. Rodríguez-Reyes, 714

F.3d 1, 7 (1st Cir. 2013) (on sufficiency of the evidence challenge

we ask "whether any rational factfinder could have found that the

evidence   presented     at    trial,     together     with   all     reasonable

inferences, viewed in the light most favorable to the government,"

established guilt (quoting United States v. Medina-Martinez, 396

F.3d 1, 5 (1st Cir. 2005) (internal quotation mark omitted)));

United States v. Burgos, 703 F.3d 1, 4 n.1 (1st Cir. 2012) ("[W]e

view the evidence, and all reasonable inferences therefrom, in the

light most favorable to the Government."). This is a cardinal rule

of appellate review.


                                       -19-
              The dissent begins with the red herring argument that

Strong accidentally lost control of his bowels, but that is

immaterial to the pertinent question. The relevant question is not

whether   he    purposefully     defecated     his   pants,    but   whether    he

willfully spread his feces all over the bathroom resulting in a

nuisance, hazard, and damage.           Moreover, the refusal of the CSO to

let Strong use the restroom before passing through security may

have given Strong motive to soil the restroom.

              Moreover, the dissent misstates the extent of the area

covered by feces.         It also attempts to argue that feces were found

in those places where one would be touching to clean up after an

accident.      Contrary to the dissent's view, seventy-five percent of

the floor would not be covered in feces if Strong had only placed

his   jeans    on   the    ground.      And,   the   dissent   claims   it     was

"understandabl[e]" that feces were found on the walls "near the

floor" because Strong was frantically cleaning himself and his

clothes. But Mason, whose testimony the court found credible, said

the feces were more than two feet up the wall in some places; not

just "near the floor."

              Finally, the dissent finds it persuasive that feces were

not found in "difficult-to-clean places" such as the drywall, the

sink, or the mirror, which it hypothesizes is what someone would do

to willfully cause damage.           Strong need not have contaminated 100%




                                        -20-
of all surfaces to support the conviction for what he did willfully

do.

            The defendant has not met the heavy burden he faces on

appeal and the evidence is sufficient to support the magistrate

judge's verdict.

                                    IV.

            For   the    reasons   stated,   Strong's   convictions   are

affirmed.



                        -Dissenting Opinion Follows-




                                    -21-
            TORRUELLA, Circuit Judge (Dissenting).               The momentous

importance of this case surely forecasts its deserved place in the

annals of federal prosecutorial history.            Before us is an appeal

from a conviction of a citizen who was prosecuted for soiling

federal property after he had the misfortune of involuntarily

losing control of his bowels while on the premises of the United

States District Court for the District of Maine. This incident was

followed by the filing of multiple criminal charges.

            Following   a   bench     trial,   a   magistrate     judge   found

defendant   Ronald   Strong     guilty   of    willfully   damaging    federal

property, 41 C.F.R. § 102-74.380(b), creating a hazard on federal

property, id. § 102-74.380(d), and creating a nuisance on federal

property, id. § 102-74.390(a). Thereafter, Strong was sentenced to

seven days in jail for each count, to run concurrently.                      He

appealed    his   convictions    to   the    district   court,    wherein   the

convictions were affirmed.

            On appeal, Strong argues that his convictions must be

reversed for two independent reasons:           First, that a prerequisite

to a prosecution under the above regulations was not satisfied --

namely, that notice of those regulations was not properly posted.

Second, that the evidence was insufficient to establish the mental

state required for the convictions. Neither argument persuades the

majority. Because I find both arguments persuasive, I respectfully

dissent.


                                      -22-
                            I.   Background

           On May 24, 2011, Strong arrived at the Edward T. Gignoux

U.S. Courthouse in Portland, Maine to conduct business at the

clerk's   office.   While   waiting   in   the    security   line   at   the

entrance, Strong told security officer Franklin Holcomb that he

needed to use the restroom right away.            Holcomb responded that

Strong could do so after being screened.         As Strong approached the

metal detector, he involuntarily lost control of his bowels11 and

told Holcomb that he had defecated in his pants.             Holcomb then

escorted Strong to a restroom, with Strong intermittently trailing

feces on the floor leading from the security post to the restroom.

           Strong's testimony as to what took place upon being left

alone in the bathroom is as follows:

           Q. What was the nature of the excrement that
           erupted when you lost control of your bowels?
           A. It was liquid and there was pieces in it.
           Q.   Okay.    And what did you do after it
           happened?
           A. The Security personnel walked me to the
           bathroom.    I walked into the bathroom, I
           removed my jacket, I put it in the far corner,
           same jacket I wore today.    I put it in the
           corner.
           Q. What did you do next?
           A. Then I removed my trousers, I removed my
           socks.
           Q. What were the condition of your trousers
           and socks?



     11
      Strong testified that he defecated in his pants as a result
of an "uncontrollable urge." At the trial Holcomb testified that
"after I noticed the odor . . . [I] realized he probably did have
some type of an accident."

                                  -23-
A. My jeans were just completely covered in
feces on the inside. My socks were covered
with feces, my legs, you know, had feces all
right down -- down my legs and on to my
ankles. I took a paper towel --
Q. Was it dripping down your legs and ankles?
A. All the way to my ankles.
Q. And what did you do with the clothing when
you took it off?
A. I put the jeans on the floor, I mean this
is so prescribed I just don't -- I just put it
right at my feet there. And then the boxers I
took off and I put in the trash.
Q. And why did you throw the boxers in the
trash?
A.   They were destroyed, there was no -- I
mean, how could I carry them home? What was I
going to put them in? I mean, it was covered
in feces, there was -- I mean, what was -- I
mean, I had my briefcase, I mean, what was I
supposed to do with them? I threw them in the
trash.
Q. Okay. Did you at any -- did you at any
time reach for paper towels?
A. Many times.
Q. What were you doing with the paper towels?
A. Cleaning my legs, my back side, it was on
my sides, I mean, because it was -- it was a
mess, it was just a mess.
Q. Did you attempt to clean your jeans?
A. A little bit, I mean, I took paper towel,
you know, through, you know, through them but
I just -- it was futile, it was just --
Q. At any time did you sit on the toilet?
A. A couple times.
Q. Would you explain what happened with you
sitting on the toilet, please?
A. Well, I cleaned myself up, I started to
urinate, and I stood up again and I kept
wiping myself and then I sat down to put my
socks back on. I didn't have any boxers at
that time, so I put my socks back on. I put
my jeans back on, you know, I've been -- I
don't know if you've ever had an incident in
the kitchen where you have something spill or
something, you're grabbing everything and
anything trying to mop up milk or -- I don't
know if you've ever spilled spaghetti sauce

                    -24-
and there's meat, you're trying to get it up
as quick as you can. And that's -- basically
it was just like this frenetic pace, but it
was repulsive, I mean, the smell was -- and I
was embarrassed, I mean, here I had used the
bathroom in my pants, a 50-year-old man and I
was in a federal courthouse.     It was very,
very embarrassing. So, I mean, so it was a
frenetic pace just to clean myself up. So I
did the best I could with what I --
Q. And what did you do with your jeans once
you had attempted to clean yourself off?
A. I put them back on.
Q. What condition were they in when you put
them back on?
A. I mean, there were wearable, I mean, you
could notice even when I had them on the back
of them were wet, the back of them were wet,
you know, they were just wet in the back. But
I had my jacket with me, the jacket I have
worn today. And then I cleaned up, I mean, I
went to the sink, I washed up as best as I
could, I wiped the sink down, and I just
exited the -- the bathroom and then I went to
the clerk's office.
Q. Was there any equipment in the bathroom
such as mops or bleach or biohazard bags or
anything that you would have had access to?
A. No, I never seen anything like that. I
never seen anything like that.
Q. So what did you use in an attempt to clean
yourself up?
A. Just the paper towels that were there and
the -- and the toilet -- the toilet paper. I
mean, it was -- I mean, it would take the
toilet paper, I mean, you would wipe yourself,
I'm not just talking about your backside, I'm
talking about the back of your legs, the side
of your legs, I mean, it was everything, it
was on my hands, I mean, it was everywhere, I
mean, it wasn't like just -- you know, I mean,
it was everywhere and it was unbelievable. I
mean, it was humiliating.
Q. I see. And did you feel ill when you had
this attack?
A. Yeah, my stomach was upset, but I have a
heart condition, I take 13 different types of
heart medicines, you know, I take a lot of

                    -25-
            medicines. I've had kidney surgery twice in
            the last year.   I have a lot of issues.    I
            mean, this incident has happened once before
            but it was years ago at a Kmart but not to
            this -- and I was appalled that they charged
            me. I was just -- the -- I got the paper, I
            was like, are they out of their minds?      I
            still can't believe I'm sitting here today,
            I'm still embarrassed, I'm angry.
            Q. Did you try to deliberately put excrement
            on any property in the federal court or any
            equipment?
            A. Unequivocally no. That's repulsive, I'm a
            very clean person, everybody knows that.    I
            would never do that; that is so nasty. I just
            -- I mean, I was just -- trying to touching
            myself trying to clean myself up I was -- I
            was grossed out, it was like just cleaning
            myself. I can't imagine any human being that
            would deliberately smear anything of that --
            that -- I mean, you don't understand how
            repulsive this was, it was -- it was -- the
            smell was bad. It was very embarrassing.
            Q.   And it was dripping off you and your
            clothing on to the floor in the bathroom?
            A. Well, I didn't know anything about that.
            I wasn't privy to that; my intentions were my
            persons. I wasn't thinking anything about the
            bathroom floor or any of that, I didn't think
            anything of the bathroom floor, I didn't
            notice it, I mean, but that wasn't -- I mean,
            I was trying to clean my person up, you know,
            I had it on my legs, on the outside, the
            inside. I just -- I mean, I didn't pay any
            attention to the condition of the bathroom
            floor or anything of that matter.

            Holcomb remained outside the restroom until two deputy

marshals    arrived.      They   arrived     under   a   protocol    previously

implemented as part of an ongoing improper-communication case

between    Strong   and   a   court   employee.      When   Strong    left   the

restroom, the marshals escorted him to the clerk's office.              Strong

entered the clerk's office smelling strongly of feces, but did not

                                      -26-
appear angry and acted in a normal manner.     Strong then left the

courthouse without further incident.

            No one used that restroom for approximately fifteen

minutes after Strong left the building.       At that point, a law

enforcement officer went to use it, but did not, because he found

it in a soiled condition.    The officer informed security that the

restroom was soiled, and security called for a cleaning person.

            Cleaning supervisor Christina Mason arrived to clean the

restroom.    When she opened the door she saw feces on the floor,

walls, toilet, toilet paper roll, toilet paper dispenser, and paper

towel dispenser.12   Notably, the feces on the walls did not reach

the top of the tile, so the feces did not touch the drywall.      In

addition, there were no feces under the sink, on the sink, on the

mirror, or on the plastic door shade.     Mason saw Strong's soiled

underwear draped over the trash can.

            Three days after the incident, Strong was charged in a

three-count misdemeanor information with willfully damaging federal

property in violation of 41 C.F.R. § 102-74.380(b), creating a


     12
      Appendix A of this opinion is a photograph of the bathroom
in question, which was Government Exhibit 10 at the trial.      It
depicts the physical layout, with the paper towel dispenser on the
left, immediately above the trash can, followed by the sink with a
mirror above it, and lastly the toilet bowl with its seat and next
to it the toilet paper dispenser. The door to this facility is
open and the handle is seen on the far right.      Tile partially
covers the walls on three sides of the room.
     Appendix B is a photograph which depicts the door to the
bathroom and shows the shade that prevents intruding on the user's
privacy. It was introduced at trial as Government's Exhibit 4.

                                -27-
hazard        on   federal     property       in    violation    of    41     C.F.R.

§ 102-74.380(d), and creating a nuisance on federal property in

violation of 41 C.F.R. § 102-74.390(a).

                On September 7, 2011, Strong filed a motion to dismiss

for lack of adequate notice of the regulations under which he was

charged.        41 C.F.R. § 102-74.365 provides that "[f]ederal agencies

must post the notice in the Appendix to this part at each public

entrance to each Federal facility" (emphasis added). The notice in

the Appendix to part 102-74 lists the prohibitions that Strong was

charged with violating.             On the day of the incident, that notice

was not posted at the public entrance to the courthouse.                     Nor was

it posted in the rotunda where the security area is located and

through which, as previously indicated, Strong was required to pass

in entering the courthouse.                Instead, it was posted on a narrow

wall,        several   steps   up   from    the    security   area,   next   to   the

stairwell leading to the second floor courtroom and the entrance to

the clerk's office.13          The notice was approximately twelve inches



        13
      See Appendix C, a photograph introduced at trial as
Government's Exhibit 12, which depicts the entrance to the
Courthouse with the security post, through which Strong had to
pass, on the right, and the notice that is the subject of this
appeal on the wall on the left.      The stairway leading to the
courtroom on the second floor comes after the security post but
before the wall with the notice.
     Appendix D -- a photograph showing the entrance to the Clerk's
Office, entered into evidence as Government's Exhibit 13 -- is the
continuation of Appendix C and depicts the notice in question in
this appeal.


                                           -28-
by nine inches in eight-point font.                 Persons going to the clerk's

office would pass by the notice, as would persons going from

security     to    the    restroom.         Persons    proceeding    directly     from

security to the courtrooms, however, would not pass by the notice.

Strong had passed by the notice when he had come to the clerk's

office to conduct business on previous occasions, however he had

not   read   the    notice    and     was    unaware    of   its    contents.      The

magistrate judge denied Strong's motion.

             At his bench trial in front of the magistrate judge,

Strong renewed his motion to dismiss; it was again denied.                      At the

close of the Government's case, Strong moved for a judgment of

acquittal     on    the    ground     that    the     Government's    evidence     was

insufficient       to    establish     the    mental     state     necessary    for   a

conviction.        This motion was denied, with one exception not

relevant here.14         The magistrate judge found Strong guilty on all

three counts and sentenced him to seven days in jail.                           Strong

appealed his convictions to the district court, which affirmed.

This appeal followed.

                                II.     Discussion

             Strong argues that his convictions must be reversed for

two independent reasons.            First, he claims that a prerequisite to

a prosecution under the regulations was not satisfied -- namely,


      14
      The magistrate judge dismissed those portions of each count
that dealt with willful tracking of feces outside the restroom, as
opposed to smearing of feces inside the restroom.

                                         -29-
that notice of those regulations was not properly posted.             Second,

he alleges that there was insufficient evidence to establish beyond

a reasonable doubt the mental state necessary to sustain the

convictions.     The majority does not agree with either point.               I

agree with both points and discuss them in turn.

A.    Posting

            Although the Government exacts compliance from Strong

with regulations of which he never had actual knowledge, the

majority grants the Government an exemption from meeting the very

requirements of those regulations designed to give the actual

notice that Strong would have received but for the Government's

noncompliance with their own regulations.

            The regulatory scheme under which Strong was convicted,

and the statutory scheme pursuant to which that regulatory scheme

was   promulgated,   both   include      posting   requirements.      Federal

agencies are required to post notice of the regulations that govern

conduct on federal property and that create criminal penalties for

misconduct.     See 40 U.S.C. § 1315(c)(1), 41 C.F.R. § 102-74.365.

Nevertheless, the magistrate judge held that compliance with these

posting    requirements     is   not    a     prerequisite   to   bringing    a

prosecution under the regulations, a decision affirmed by the

district court.      Considering that this holding is a matter of

regulatory and statutory interpretation, it is reviewed de novo.

United States v. McFarland, 445 F.3d 29, 31 (1st Cir. 2006).                 For


                                       -30-
the reasons discussed below, I would hold that compliance with both

the regulatory and statutory posting requirements is a prerequisite

to a prosecution under the regulations.

          I commence with the finding of the magistrate judge and

district court that the regulatory posting requirement was not

satisfied -- a point that the Government concedes. Also evident is

the fact that neither the magistrate judge nor the district court

explicitly   found   that     the   statutory    posting    requirement    was

satisfied, as they relied instead on finding that Strong had

"implied actual notice" of the regulatory prohibitions.                For the

reasons stated below -- based on the record -- I would conclude

that the statutory posting requirement was also not satisfied, and,

furthermore, that "implied actual notice" cannot substitute for

compliance with the posting requirements.            Moreover, even if it

could, in my view the record does not support a finding that Strong

had any such notice.

          1.    The Regulatory Posting Requirement

          41 C.F.R. § 102-74.365 provides:

          The    rules   in    this    subpart   apply     to    all

          property under the authority of GSA and to all

          persons entering in or on such property.              Each

          occupant agency shall be responsible for the

          observance of these rules and regulations.

          Federal agencies must post the notice in the


                                      -31-
          Appendix to this part at each public entrance

          to each Federal facility.

(emphasis added).   The notice at issue here was not posted at the

public entrance to the federal courthouse.

          I would hold that proper posting of the notice is a

prerequisite   to   prosecuting      individuals     for     violating      the

prohibitions contained in that notice.         The posting requirement is

just that -- a requirement:           The posting provision uses the

mandatory term "must."    Id.     The posting provision is found in the

very first section of the subpart of the C.F.R. that regulates

"Conduct on Federal Property."           Id. § 102-74, Subpart C.          This

section is indexed under "Applicability," and is titled, "To whom

does this subpart [meaning the subpart regulating conduct on

federal property] apply?"         The language and location of this

introductory section unequivocally indicate that its provisions are

prerequisites to all subsequent sections in the subpart.                   Such

subsequent   sections   include    the     prohibitions    that   Strong    was

convicted of violating: id. §§ 102-74.380, .390.15


     15
      The majority latches onto the first sentence of the
regulation -- "The rules in this subpart apply . . . to all persons
entering in or on [federal] property." -- and argues that it makes
clear that the ensuing prohibitions applied to Strong (as he is a
person who entered federal property). The majority then separately
reads the third sentence of the regulation -- which contains the
posting requirement -- and claims that "[t]he regulation does not
state that the regulations will not apply if they are not posted at
each entrance" (emphasis added). But such an explicit statement
seems necessary only because the majority reads these sentences in
isolation and thus overlooks the internal logic of the regulation:

                                    -32-
            The text and structure of the regulations are not the

sole   indicators     that     proper    posting    is    a     prerequisite     to   a

prosecution under the regulations.              A Ninth Circuit case supports

this proposition as well.         United States v. Bichsel, 395 F.3d 1053

(9th Cir. 2005), dealt with a regulatory command found in another

section of the subpart of the C.F.R. governing conduct on federal

property.   That section, 41 C.F.R. § 102-74.385, states:                  "Persons

in and on property must at all times comply with official signs of

a prohibitory, regulatory or directory nature and with the lawful

direction    of    Federal      police     officers       and    other   authorized

individuals."      With respect to this provision, the Ninth Circuit

wrote, "To enforce this regulation, federal agencies must post

notice of it 'at each public entrance to each Federal facility.'"

Bichsel, 395 F.3d at 1055 (emphasis added) (quoting 41 C.F.R.

§ 102-74.365).

            Because      the   regulatory       posting    requirement     was    not

satisfied, I would reverse Strong's convictions.

            2.    The Statutory Posting Requirement

            Even    if     compliance      with     the       regulatory    posting

requirement were not a prerequisite to prosecution, I would hold

that compliance with the underlying statutory posting requirement

is such a prerequisite.           The statute pursuant to which the GSA



Posting is required at each public entrance precisely because the
rules apply to persons entering the property.

                                         -33-
promulgated the regulations governing conduct on federal property

provides:

            The   Secretary,      in        consultation        with   the

            Administrator        of     General         Services,      may

            prescribe      regulations         necessary        for    the

            protection     and    administration           of    property

            owned or occupied by the Federal Government

            and persons on the property.                The regulations

            may include reasonable penalties, within the

            limits   prescribed         in     paragraph        (2),   for

            violations      of        the     regulations.             The

            regulations shall be posted and remain posted

            in a conspicuous place on the property.

40 U.S.C. § 1315(c)(1) (emphasis added).                    Notably, the posting

provision, which uses the mandatory "shall," is the only mandatory

provision in this section; the other two provisions use the

discretionary     "may."         Cf.        Jama   v.    Immigration      &   Customs

Enforcement, 543 U.S. 335, 346 (2005) (noting that discretionary

nature of "may" and mandatory nature of "shall" are particularly

contraposed when both terms used in same section).                     This choice of

language conditions the validity of regulations discretionarily

promulgated by the GSA on the posting of those regulations.




                                        -34-
             The legislative history further indicates that proper

posting is a prerequisite to prosecution.                     A previous version of

the statute read as follows:

             The   Administrator            of   General    Services       or

             officials          of      the         General         Services

             Administration          duly     authorized      by    him   are

             authorized     to       make    all    needful    rules      and

             regulations for the government of the property

             under their charge and control, and to annex

             to such rules and regulations such reasonable

             penalties, within the limits prescribed in

             section 318c of this title, as will insure

             their enforcement:             Provided, That such rules

             and   regulations         shall     be   posted       and    kept

             posted   in        a    conspicuous       place        on    such

             property.

40 U.S.C. § 318a (2000).             This version explicitly conditioned the

power   to   penalize      on       proper    posting.        The    preamble    to   the

legislation that changed the section to its current formulation

reads, "An Act To revise, codify, and enact without substantive

change certain general and permanent laws, related to public

buildings, property, and works, as title 40, United States Code,

'Public Buildings, Property and Works.'"                   Pub. L. No. 107-217, 116

Stat. 1062 (2002) (emphasis added).                 According to the House Report


                                             -35-
for this legislation, "Although changes [were] made in language, no

substantive changes in the law [were] made."          H.R. Rep. No.

107-479, at 2 (2002), reprinted in 2002 U.S.C.C.A.N. 827, 828

(emphasis added).      During this editing process, provisos were

removed, and "exception[s] or limitation[s] [were] introduced by

the words 'except that' or 'but' or by placing the excepting or

limiting provision in a separate sentence."       Id. at 3 (emphasis

added).   Thus, while the limiting language was moved to a separate

sentence in § 1315, that language was not intended to become any

less limiting than it was in § 318a.     The House Report continues,

"In ordinary amendatory legislation, intent to change substance can

be inferred from a change in language.       In a codification law,

however, the courts uphold the contrary presumption: the law is

intended to remain substantively unchanged."      Id. (citing, inter

alia, Finley v. United States, 490 U.S. 545 (1989)).

             Case law also demonstrates that proper posting under the

statute is a prerequisite to prosecution.       In United States v.

Strakoff, 719 F.2d 1307, 1309-10 (5th Cir. 1983), the Fifth Circuit

interpreted the prior version of the statute to require posting as

a prerequisite to a prosecution.        See id. at 1309 ("But for

Strakoff to have violated § 101-20.313, the regulation must have

been 'promulgated pursuant to section 318a' -- posted and kept

posted 'in a conspicuous place' in the Courthouse."       (citations

omitted)).     Decades later, in Bichsel, the Ninth Circuit, working


                                 -36-
under   the    current    version    of   the   statute,    reached    the   same

conclusion (though it held that actual notice could substitute for

proper posting).        See Bichsel, 395 F.3d at 1056.

              Neither the magistrate judge nor the district court made

an explicit finding as to whether the statutory posting requirement

was satisfied in this case.           They instead relied on the finding

that    Strong    had    "actual    implied     notice"    of   the   regulatory

prohibitions.      For the reasons stated below, on the record before

me, I am forced to conclude that the statutory posting requirement

-- that the notice be posted in a "conspicuous place" -- was not

satisfied, and, as will be further explained, that this failure

overrides any "actual implied notice" theory.

              This Court has not yet addressed what constitutes a

"conspicuous place" under § 1315(c)(1).              In Strakoff, the Fifth

Circuit, noting that there were no federal decisions interpreting

"conspicuous place," adopted Black's Law Dictionary's definition --

"one which is reasonably calculated to impart the information in

question."       Strakoff, 719 F.2d at 1309 (quoting Black's Law

Dictionary, 382 (rev. 5th ed. 1979)).             The defendant in Strakoff

was convicted of violating a regulation that criminalized carrying

or possessing a firearm on federal property.                Id. at 1307.      The

Fifth Circuit found that the notice in that case was not posted in

a "conspicuous place" because "one entering the Courthouse through

either public entrance, going directly to and through the metal


                                      -37-
detector, and boarding an elevator to get to the courts or other

federal offices would never see [the] posted notice." Id. at 1309.

           This, of course, is exactly what would happen with the

posting in the courthouse in question, for, as shown in the

photograph depicted in Appendix C and as found by the magistrate

judge, anyone going directly from the security checkpoint to the

stairway and up to the courtroom on the second floor would not pass

in front of or see the notice that was posted at the entrance to

the clerk's office.      This would result in a double standard for

enforcing the regulations: one for those going to the clerk's

office, to whom "implied actual notice" would be applied, and

another   for   those    proceeding      directly    to    the   second   floor

courtroom, who would be exempt from the regulations.

           In   Bichsel,    the     Ninth   Circuit       explicitly   followed

Strakoff in adopting the Black's Law Dictionary definition.                 395

F.3d at 1055.      The defendant in that case was convicted of

violating a regulation that criminalized failure to comply with

orders of federal police officers.          Id.     The Ninth Circuit found

that the notice in question was not posted in a "conspicuous

place."   Id. at 1056.      The Bichsel court wrote that "a place not

accessible, let alone within reading distance, to an outside

courthouse visitor cannot be conspicuous enough to impart notice of

the regulation." Id.       That court found that "the indoor posting of

the   regulation   was   not   in    a   'conspicuous       place'   reasonably


                                     -38-
calculated to impart notice to . . . [an] individual outside of the

courthouse."       Id.

            Here again is another reason why government compliance

with the notice requirements of its regulations should be exacted

before someone can be charged with their violation:                  One must know

before one enters the building what is expected in the building

            I would adopt the same definition. A "conspicuous place"

is one which is reasonably calculated to impart the information in

question.       As in Strakoff and Bichsel, the information in question

here pertains to how one must comport oneself upon entering federal

property, and the consequences for failing to do so.                      And, as in

Strakoff and Bichsel, I would find that any place other than the

entrance    to    the    federal    property     is    not   a    place   reasonably

calculated to impart that information.                  Whether the information

pertains to the items one may possess on the property (as in

Strakoff, 719 F.2d at 1307-08), the persons from whom one must take

orders while on the property (as in Bischel, 395 F.3d at 1054), or

the limitations on one's behavior upon entering the property (as in

this   case),     the    entrance   to   the    property     is    the    only   place

reasonably calculated to impart that information.                         This is so

because the entrance is the only place where each visitor is

guaranteed to walk past the posting.                 As a matter of due process,

if a visitor is to be held to a federal regulation regarding

conduct    on    federal    premises,     it    is    only   logical,      fair,   and


                                         -39-
constitutional   that    the    visitor    be   clearly    and   unambiguously

forewarned of what is expected of him or her before becoming

subjected to the regulation.

            In finding that the posting here was conspicuous, the

majority attempts -- unsuccessfully, in my view -- to distinguish

Strakoff.   As in this case, in Strakoff the notice was posted, but

not at the entrance or in the security area.           719 F.2d at 1309.    As

in this case, in Strakoff persons proceeding directly from security

to the courtrooms would not pass the notice.           Id.     The majority is

willing to accept that the posting in Strakoff was not conspicuous,

but apparently only because the regulation at issue there governed

the items that one may possess on federal property.               On that view,

the entrance to property is the only place reasonably calculated to

impart information about the items prohibited on that property, but

other areas of the property are reasonably calculated to impart

information   about     the    conduct    prohibited      on   that   property.

Respectfully, I do not see how this distinction makes a difference

or can convincingly support Strong's convictions.                Though in this

particular case, the relevant conduct occurred well past the

entrance to the property, to be effective, restrictions on behavior

just as much as restrictions on possession should be announced at

the point at which they begin to apply -- the entrance to the

courthouse, as required by the regulation -- not later.




                                    -40-
               The majority attempts to further distinguish Strakoff by

noting that "possessing a gun properly registered in one's name on

entrance to a federal building is unlike the situation here,

[because] everyone knows [that] smearing feces in a bathroom used

by    others    is    wrong."      On    that    view,    conspicuous    posting    is

apparently a prerequisite to prosecution for certain crimes, but

not others.         But the statute does not discriminate -- it mandates

conspicuous posting for all regulations -- and this Court should

not substitute its own vision of the law for that which was enacted

by Congress.

               Because    the    statutory       notice     requirement     was    not

satisfied, I would reverse Strong's convictions.

               3.    "Implied Actual Notice"

               To evade the fact that neither the regulatory nor the

statutory posting requirement was satisfied, the magistrate judge

and    district       court     decided        that   noncompliance      with     such

requirements is irrelevant where the defendant has notice of the

regulations.         They then found that Strong had "implied actual

notice" of the applicable regulations.                   "Implied actual notice"

(whatever that may be) cannot substitute for a statutorily mandated

proper posting, but, even if it could, Strong did not have such

diluted notice.

               The    conclusion        that    "implied    actual      notice"    can

substitute for proper posting is a legal determination subject to


                                          -41-
de novo review.   See United States v. Bucci, 582 F.3d 108, 115 (1st

Cir. 2009).

            Cases similar to the one at hand have established an

actual-notice exception to the posting requirements:              In other

words, noncompliance with the posting requirements will not bar

prosecution where the defendant had actual notice of the regulatory

prohibitions. See Bichsel, 395 F.3d at 1056-57 ("The actual notice

exception fulfills the rationale behind the conspicuous posting

requirement because actual notice is the best notice."); United

States v. Davis, 339 F.3d 1223, 1228 (10th Cir. 2003) ("We . . .

hold that actual knowledge of a regulation satisfies a potential

posting requirement.").

            In the proper case, it may be appropriate to recognize

this    actual-notice    exception,    but   this   is   not   that   case.

Furthermore,    the     concept   of   "implied     actual     notice"   is

unprecedented in this context; in fact, this Court has never held

-- nor have the parties pointed to an opinion in which another

court has explicitly held -- that anything other than actual notice

can substitute for proper posting.16         This is undoubtedly because


       16
      The Government contends that United States v. Roper, No.
03-M-361 (CLP), 2003 WL 24017061 (E.D.N.Y. Nov. 24, 2003), an
unpublished district court case, establishes that "implied actual
notice" can substitute for proper posting.       But Roper is not
persuasive. In that case, the court primarily held that proper
posting was not a prerequisite to prosecution. Id. at *16. In the
alternative, the court found that the posting was proper, as it was
conspicuous.   Id. at *17.   Then, again in the alternative, the
court found that the defendant had actual notice of the relevant

                                  -42-
invoking some lesser form of notice in the criminal context could

raise due process concerns.              See United States v. Washabaugh,

No. 3:07-PO-253, 2008 WL 203012, at *1 (S.D. Ohio Jan. 22, 2008)

(stating that "it would be unconstitutional to punish Defendant for

violating the . . . regulation" where posting requirement was not

satisfied (citing Grayned v. City of Rockford, 408 U.S. 104, 108

(1972)   for     the       proposition     that    "[i]f     vague     laws    are

unconstitutional,      a    fortiori     secret   laws     violate    very    basic

considerations    of   due     process")).        At   a   minimum,    under   the

statutory and regulatory constraints as well as the facts of this

case, I would decline to hold that "implied actual notice" can

substitute for proper posting.

             But even if "implied actual notice" could substitute for

proper posting, it was clearly erroneous for the magistrate judge,

and the district court, to find that Strong had such notice.                   See

United States v. 15 Bosworth St., 236 F.3d 50, 53 (1st Cir. 2001)

(reviewing factual findings under the deferential clearly-erroneous

standard).     Forms of notice inferior to actual notice are implied

where an individual comes under a duty to investigate, such that

the knowledge that would have been gained from the investigation


prohibition via a verbal warning. Id. at *18. Finally, the court
stated that the defendant "should have seen and received actual
notice that disorderly conduct of the type charged here was
prohibited" because he passed by the posted regulations. Id. at
*16-18 (emphasis added). This fourth of the alternative arguments
-- and one on which the court did not elaborate -- does not provide
the support that the Government's position needs to succeed.

                                       -43-
can be imputed to the individual. See, e.g., Smith v. F.D.I.C., 61

F.3d 1552, 1558 (11th Cir. 1995); Shacket v. Philko Aviation, Inc.,

841 F.2d 166, 171 (7th Cir. 1988) (Posner, J.).               In the present

case, neither the magistrate judge nor the district court explained

why   Strong   would   have   come   under   a   duty   to   investigate   the

inconspicuous posting.        Although Strong had walked by the posting

on previous occasions, the posting was not so blatant as to make a

reasonable person examine it more closely.              See Exxon Corp. v.

Raetzer, 533 S.W.2d 842, 846 (Tex. Civ. App. 1976) ("[T]he fact

which is claimed to put a person on notice must be of a nature that

would normally excite investigation; . . . circumstances that are

dubious or equivocal and do no more than arouse suspicion or create

speculation, are not sufficient . . . .").         From the facts found by

the magistrate judge as to the location of the posting as well as

the description of the notice itself (twelve inches by nine inches

in eight-point font), the conclusion that such posting would be

conspicuous to an occasional visitor is at best dubious and

equivocal. Furthermore, the conclusion that -- under the stressing

and humiliating circumstances in which Strong found himself on the

day of the incident (escorted by a security officer from the

security area to the restroom, and then escorted by marshals to the

clerk’s office and out of the building) -- Strong obtained notice

of the inconspicuous posting is beyond the pale.             It goes without




                                     -44-
saying that a person under these circumstances would not pause to

read an inconspicuous posting.

           In     my    view,   the   foregoing    reasons      necessitate     the

reversal of Strong's convictions.

B.   Sufficiency of the Evidence

           Even if the noncompliance with the posting requirements

did not necessitate the reversal of Strong's convictions, I would

hold that reversal is required for another reason:                  The magistrate

judge clearly erred in finding that there was sufficient evidence

--   establishing       Strong's      mental    state    --    to    sustain    the

convictions.

           Strong's         sufficiency-of-the-evidence               claim      is

unpreserved, so he must establish plain error, and the evidence is

reviewed to determine if there was "clear and gross injustice."

United States v. Hicks, 575 F.3d 130, 139 (1st Cir. 2009) (quoting

United   States    v.    Gobbi,    471   F.3d   302,    309   (1st    Cir.    2006))

(internal quotation mark omitted); see also United States v.

Concemi, 957 F.2d 942, 950 (1st Cir. 1992).                   To establish plain

error, Strong must show: (1) that an error occurred (2) which was

clear or obvious and which not only (3) affected his substantial

rights, but also (4) seriously impaired the fairness, integrity, or

public reputation of the judicial proceedings. United States v.

Meadows, 571 F.3d 131, 144 (1st Cir. 2009).              I would find that the

magistrate judge committed plain error in two ways:                     First, by


                                         -45-
implying the wrong mental state requirement, and, second, by

finding    beyond    a   reasonable    doubt   that   the    requirement   was

satisfied.

             1.   Implying a Mental State Requirement

             The regulation making it a crime to damage federal

property     explicitly     includes     a     "willfully"     mental   state

requirement. 41 C.F.R. § 102-74.380(b). The other two regulations

under which Strong was convicted however -- the one making it a

crime to create a hazard on federal property and the one making it

a crime to create a nuisance on federal property -- do not

explicitly        include    mental      state     requirements.           Id.

§§ 102-74.380(d), .390(a).            The magistrate judge required the

Government to prove that Strong knowingly created a hazard and

nuisance, and willfully damaged the restroom. The magistrate judge

found that the Government proved these elements beyond a reasonable

doubt.

             I would find that the magistrate judge committed error by

implying a "knowingly" mental state requirement into the two

regulations that lack an explicit mental state requirement.                The

magistrate judge should have implied a "willfully" mental state

requirement.      At first, the magistrate judge did seem to imply a

mental state requirement of "willfully." He wrote, "Presuming that

conviction on these offenses requires, at a minimum, proof of a

voluntary act, the court finds that the [regulation] accurately


                                      -46-
warns that voluntarily tracking or smearing feces in such a manner

that a hazard, nuisance or damage ensues, is conduct proscribed by

the regulations" (emphases added).            The first entry in Black's Law

Dictionary for "voluntary" is, "Done by design or intention." (9th

ed. 2009). Doing something by design or intention means to do that

thing willfully, and not merely knowingly.                But the magistrate

judge    went   on   to   say   that    mere    knowledge,      as    opposed   to

willfulness, would suffice.

            In my view, this was error, because when a crime lacks an

explicit mental state requirement, "general intent" is required.

See 21 Am. Jur. 2d Criminal Law § 118 (2013).             And

            [a] general-intent crime is one in which an

            act was done voluntarily and intentionally,

            and not because of mistake or accident.                  The

            term refers to whether a defendant intended

            deliberate, conscious, or purposeful action,

            as opposed to causing a prohibited result

            through accident, mistake, carelessness, or

            absent-mindedness. . . .            [I]f [the act is]

            done     voluntarily,      the    inference   thereupon

            arises that the defendant intended that which

            resulted.

Id.     In other words, the magistrate judge should have implied a

mental state requirement of "willfully."


                                       -47-
          2.    Finding the Mental State Requirement Satisfied

          In my view the magistrate judge also committed error by

finding -- as to the one regulation that explicitly includes a

"willfully" mental state requirement -- that the Government proved

beyond a reasonable doubt that Strong willfully smeared feces in

the restroom.        And, had the magistrate judge properly implied a

"willfully"     mental     state     requirement   into   the    other     two

regulations,     I    would   find    that   the   evidence     was   legally

insufficient to sustain the convictions under these regulations as

well.

          The majority accuses me of viewing the facts anew and

points out that on a sufficiency-of-the-evidence challenge, we ask

whether any rational factfinder could have found that the evidence

presented at trial -- together with all reasonable inferences --

established guilt beyond a reasonable doubt.         I am not viewing the

evidence anew:       We are required to view all the evidence in the

light most favorable to the Government, and then to draw therefrom

inferences that are "reasonable" or "legitimate."                See, e.g.,

United States v. Savarese, 686 F.3d 1, 8 (1st Cir. 2012); United

States v. Medina-Garcia, 918 F.2d 4, 6-7 (1st Cir. 1990).                In my

opinion, inferring willfulness from the evidence presented, even

viewed in the light most favorable to the Government, is neither

reasonable nor legitimate.




                                      -48-
              Contrary to the majority's view, the fact that seventy-

five percent of the floor was covered with feces does not support

an    inference    of   willfulness.       As   the   picture   in    Appendix    A

illustrates, the bathroom in question is small: It has one toilet,

one sink, and is meant to be occupied by only one person at a time.

If feces covered seventy-five percent of the floor in a large

bathroom -- one containing multiple stalls and meant for multiple

users -- an inference of willful smearing might reasonably be

drawn.      But it is unreasonable to infer willfulness when seventy-

five percent of the floor could have come into contact with feces

simply by virtue of Strong having undressed, cleaned, and dressed

himself in the confined space.17

              Viewing the evidence in the light most favorable to the

Government, the only reasonable inference to draw is that Strong

tried to clean himself, and that the leftover feces were the result

of    accident.         The   evidence     is   uncontradicted       that    Strong

involuntarily lost control of his bowels, most likely because of

his    physical     impairments    and     in   reaction   to     the       numerous

medications       he    was   taking.       Furthermore,    the      feces      were

predominately in areas of the restroom that one would touch in

attempting to clean up.          Feces were understandably found on the


       17
      In the alternative, because it is biologically impossible for
one person to produce enough feces to cover seventy-five percent of
the floor and more than two feet of the wall in some places, that
finding -- which provided much of the support for the inference of
willfulness -- is, in my view, incredible as a matter of law.

                                         -49-
floor, for that is where Strong placed his soiled jeans.     Feces

were understandably found on the toilet paper roll, toilet paper

dispenser, and paper towel dispenser, for Strong used toilet paper

and paper towels to clean himself. Feces were understandably found

on the toilet, for Strong sat on the toilet to clean himself and to

put his clothes back on.    And feces were understandably found on

the lower parts of the walls, near the floor, for Strong was

attempting at a frantic pace to clean himself and his clothing,

which was on the floor, and would have leaned against the wall as

he did so.

             One might reasonably infer willfulness if feces were

found in difficult-to-clean places, but no feces were found on the

drywall above the tiled parts of the walls, under the sink, on the

sink, on the mirror, or on the plastic door shade.    Furthermore,

had Strong willed to cause damage, one would have expected him to

abandon his soiled underwear in a manner other than draping it over

the trash can.

             As appears in the record reproduced earlier in this

opinion, Strong categorically denied purposely spreading feces in

any part of the bathroom.      Nevertheless, the magistrate judge

inferred willfulness not only from the location of the feces but

also from the fact that the feces appeared to have been "smeared."

This inference was unreasonable.   Upon using the word "smears" in

her testimony, Mason, the cleaning supervisor, was asked to specify


                                -50-
what she meant.      She answered, "When I say smear, I mean, well,

like a smear, but not necessarily like finger smears but just

chunks -- chunks and smears, pretty much, kind of like chunky

peanut butter."      When asked about the pattern in which the feces

were deposited, she answered, "Well, it wasn't splattered, it was

smeared, that is for sure.      It was -- it was smeared, and it was

very chunky.      But it wasn't splattered, meaning liquid.   It didn't

depict liquid.      It may have been at one time, I don't know, but it

was more smeared and kind of chunked on there than a liquid

splatter."    In other words, Mason used the word "smeared" to refer

to the consistency of the feces rather than the way in which they

were deposited.      She even distinguished the type of smear to which

she was referring from what she called "finger smears."             No

rational factfinder could infer willfulness from the consistency of

feces.

             Finally, it was unreasonable to infer willfulness from

the fact that Strong did not report the incident.      The reasonable

inference to draw from this fact is that Strong was embarrassed of

what had transpired.

             3.   Plain Error

             I would find that these errors were clear and obvious in

the sense that they were errors under the legal regime prevailing

at the time of the proceedings.     This is not a "special case where

the error was unclear at the time of trial but becomes clear on


                                  -51-
appeal because the applicable law has been clarified."                            United

States v. Olano, 507 U.S. 725, 734 (1993); see also United States

v. Bennett, 469 F.3d 46, 50 (1st Cir. 2006) (refusing to deem an

error clear "[i]n light of conflicting case law").

             Moreover,        I    would    find    that    these    errors    affected

Strong's substantial rights.               To affect one's substantial rights,

"'the error must have been prejudicial:                   It must have affected the

outcome of the [lower] court proceedings.'"                         United States v.

Padilla, 415 F.3d 211, 220 (1st Cir. 2005) (en banc) (quoting

United States v. Olano, 507 U.S. 725, 734 (1993)). The distinction

between willfulness and knowledge was crucial to the outcome here.

While the evidence could have plausibly supported the contention

that Strong knew his actions led to feces covering the restroom,

the evidence was insufficient to support -- beyond a reasonable

doubt -- the contention that Strong intended his actions to do so.

Absent the errors in implying a mental state requirement of

"knowingly"    and   in       finding      the     evidence   as    to   mental   state

sufficient beyond a reasonable doubt, Strong would not have been

convicted.

             Finally,     I       would    find    that    these    errors    seriously

impaired the fairness of the judicial proceedings. The fairness of

the judicial proceedings is impaired when "leaving the error

uncorrected would cause a miscarriage of justice."                       United States

v. McCoy, 508 F.3d 74, 80 (1st Cir. 2007).                           This Court has


                                           -52-
previously held that a "misstatement of the scienter standard"

combined with the fact that the "evidence of scienter was thin"

substantially affects the fairness and integrity of the judicial

proceedings.   See United States v. Gandia-Maysonet, 227 F.3d 1, 6

(1st Cir. 2000).

          Because the magistrate judge committed plain error in

finding that the Government had proved the proper mental state

elements beyond a reasonable doubt, I would reverse Strong's

convictions.

                         III.   Conclusion

          For the foregoing reasons, I respectfully dissent from

the affirmance of Strong's convictions.




                                -53-
Appendix A




   -54-
Appendix B




   -55-
Appendix C




   -56-
Appendix D




   -57-